Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered June 23, 2004. The order, insofar as appealed from, granted in part plaintiff’s motion for summary judgment and denied in part the cross motion of defendant HSBC Bank USA, formerly known as Marine Midland Bank, N.A., for summary judgment dismissing the amended complaint against it.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFLCIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present—Scudder, J.P., Martoche, Pine, Lawton and Hayes, JJ.